Citation Nr: 1808676	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1956 to December 1959 and from September 1961 to October 1981.
This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburgh, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The occupational and social impairment from the Veteran's anxiety disorder more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for anxiety disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an Increased Initial Rating for Anxiety Disorder

The Veteran asserts that the symptoms of his anxiety disorder are worse than currently rated. 

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his anxiety disorder.  However, a review of those treatment notes does not show the Veteran to have symptoms of his anxiety disorder that are worse than those described at his VA examination. 

In October 2014 records showed that the Veteran had no symptoms of depression which was confirmed by the Veteran's spouse.  Sleep was restorative with medication and there were no cognitive deficits.  There were episodes of low grade depression that was reactive to stressors, and the depression was deemed to be transitory in nature.  At that time the symptoms of PTSD had reduced in intensity and frequency.

In December 2014, the Veteran ran out of medication due to a family vacation.  According to records, due to the lapse in medication, there was a reported flare up of his symptoms of PTSD with the combined effect of fatigue and lack of stamina due to the Veteran's pulmonary infection.  The Veteran's thought process was reported as linear without derailment and his short- and long-term memory was well within normal limits.  In October 2015, the treating physician reported that the Veteran's PTSD was under control and partially in remission.  The Veteran reported that he did not notice a disruption of mood or his ability to perform at the time that PTSD symptoms occurred.  There were no signs of depression at that time.

In January and April 2016, the Veteran had no complaints of any psychiatric symptoms and the treating doctor reported that the Veteran was doing very well from a psychiatric standpoint.  The Veteran's short- and long-term recall was well within normal limits. 

In October 2016, the Veteran reported that he was becoming more socially isolated and was experiencing episodes of low grade depression.  He expressed being content simply being at home and in his environment without intrusion of company or strangers.  There were infrequent flare-ups of PTSD symptoms.  The doctor reported that those symptoms were manageable and depended upon the stimuli, but did not cause dysphoria.  The Veteran reported that most of the symptoms were tolerable.  The most salient symptom was the overall decrease in desire to socialize.

In March 2017, the Veteran reported having nightmares two to three times per month and flashbacks two to three times per week (due to gunshots he hears in the woods).  The Veteran continued to avoid people, places, and situations which he perceived as over stimulating or stimuli that reminded him of traumatic events.  There were no cognitive, emotional, or vegetative symptoms of depression.  Short- and long-term recall continued to be well within normal limits.  At a June 2017 appointment, the Veteran stated that he was enjoying psychiatric stability and denied any flare-ups of PTSD symptoms.  He reported having nightmares one to two times a week, flashbacks two times a week and recurrent memories every day.

At his November 2017 VA examination, the Veteran reported that he and his wife have resided together for 52 years and he gets along well with his children.  He reported that he is involved in various Veterans organizations, but tries to avoid meetings with certain groups.  He reported that he sleeps three hours a night and continues to experience depressed mood most days that contributes to a tendency to avoid others.  

At the November 2017 VA exam, the Veteran reported that he is retired, first from the military in 1981, and then from federal government in 2003.  The Veteran reported that he has been enjoying mood/psychiatric stability and denies any flare-up of the PTSD symptoms which may occur erratically and unpredictably.  He also reported that he has nightmares one to two times per week and flashbacks approximately three times a week.  The Veteran reports that his recurrent memories occur every day.  Once a stimulus triggers him, he experiences an exaggerated startled reaction, hypervigilance, difficulty concentrating, erratic episodes of insomnia, and some irritability.  

Upon the November 2017 mental status examination, the Veteran was noted to be fully oriented, well-groomed, polite, and cooperative.  His mood appeared anxious and congruent with reported mood.  He denied any suicidal ideation, planning, or intent.  He did not exhibit delusions or hallucinations.  Attention, memory, and judgement were all noted to be within normal limits.  The examiner diagnosed chronic-controlled PTSD and Major Depressive Disorder, recurrent without psychosis, in remission.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for his anxiety disorder.  The Board finds that there is no reasonable basis for concluding that the Veteran's anxiety disorder was productive of social and occupational impairment that was worse than occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  At the November 2017 VA examination, while the Veteran's symptoms were noted to be chronic, they were not indicative of any sort of significant impairment.  He was able to maintain a relationship with his wife, had friends, and enjoyed outside activities.  This does not suggest that the Veteran does not have problems:  While the Veteran clearly has some problems (which is the basis for the 30% finding), there was no indication that his anxiety disorder symptoms impacted his ability to maintain effective social relationships.  The only question in this case is the level of disability, not its existence.  

Further, there is no indication from the record that the Veteran has any impairment in speech, judgement, or memory.  He does experience some anxiety and hypervigilance, but they are infrequent and not debilitating.  His anxiety disorder does not interfere with his ability to conduct activities of daily living or attend to his personal hygiene.  While he has reported some depression and anxiety, the symptoms are not significant.  Further, there is no indication from the record that the Veteran has suicidal or homicidal ideations and he has not exhibited delusions or hallucinations.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for an anxiety disorder.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

A higher evaluation of 50 percent is not warranted unless there is reduced reliability and productivity.  Examples of symptoms which indicate reduced reliability and productivity include, but are not limited to: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective social relationships.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

ORDER

Entitlement to an initial rating in excess of 30 percent for anxiety disorder is denied. 


JOHN J. CROWELY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


